Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT AND NOTICE OF ALLOWANCE
This action is in reply to the communications filed on 08/24/2021 and to the follow-up Telephonic Interview held on 09/09/2021.
The claim amendment filed on 08/24/2021 is entered. 
Claims 1 and 11 are further amended herein, and claims 7, 8, and 17 are canceled. 
Claims 1-6 and 9-16, and 18-20 are now pending and allowable.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicants’ Representative, Camille A. Wilson (Reg. #70,651), on 09/09/2021.
The application has been amended as follows:
In the Claims:
This listing of claims will replace all prior versions and listings of claims in this application:Claim 1: (Currently Amended) A relocation tracking system comprising:
a first local computing device generating network access requests for a relocation tracking;
one or more memory resources comprising:
a customer profile database comprising a plurality of customer profiles; and
a visualization database comprising a plurality of progress visualization types;
a remote server coupled to the first local computing device, the one or more memory resources, and an internet computer network, wherein the remote server is configured to:
receive a first move plan comprising at least a first origin, a first destination, a move date, a first customer profile, and an estimated inventory;
receive a first progress formula, wherein the first progress formula is based at least in part on the first move plan and a known and predictive data set compiled and extracted from a history of executed moves;
receive a first set of predefined move parameters related to an execution of the first move plan;
monitor the first set of predefined move parameters, wherein a monitoring is stored as monitored predefine move parameters, wherein the monitoring occurs a plurality of times automatically;
automatically generate printable labels for the estimated inventory;
automatically translate monitored predefined move parameters to move execution data;  
automatically apply the move execution data to the first progress formula;
assign a first set of execution values to the move execution data, wherein the first set of execution values is based on an application of the move execution data to the first progress formula, wherein the first set of execution values indicates a relative impact of each portion of the estimated inventory on progress of the first move plan, and wherein the first set of execution values is based at least in part on three or more quantity of each portion of the estimated inventory, handling requirements of each portion of the estimated inventory, the known and predictive data set, and logistics requirements of each portion of the estimated inventory;
assign user task automatically, wherein assignment is based on the first set of predefined move parameters;
differentiate between completed execution values and pending execution values within the first set of execution values;
compare the completed execution values to pending execution values as determined by the first progress formula; and
automatically generate a first progress visualization based on a comparison of the[AltContent: rect] completed execution values to pending execution values; 

generating a second set of labels automatically for the updated estimated inventory; 
receiving a second progress formula, wherein the second progress formula is based at least in part on the second move plan; 
receiving a second set of predefined move parameters related to an execution of the second move plan;
translate monitored predefined move parameters to updated move execution data;
assign a second set of execution values to the updated move execution data; wherein the second set of execution values is based on the application of the updated move execution data to the first progress formula;
differentiate between completed execution values and pending execution values within the second set of execution values;
compare the completed execution values to pending execution values from the second set of execution values; and
generate a second progress visualization based on the comparison of the completed execution values to pending execution values from the second set of execution values, wherein the updated move execution data adjusts in real time based on one or more changes in one or more the first move plan, the first set of predefined move parameters, and the first progress formula. 
Claim 7: (CANCELED)
Claim 8: (CANCELED)
Claim 11: (Currently Amended) A method for relocation tracking, the method comprising the method steps of:
receiving a first move plan comprising at least a first origin, a first destination, a move date, a first customer profile, and an estimated inventory;
automatically generating a first set of printable labels for the estimated inventory;
receiving a first progress formula, wherein the first progress formula is based at least in part on the first move plan;
receiving a first set of predefined move parameters related to an execution of the first move plan;
monitoring the first set of predefined move parameters, wherein a monitoring is stored as monitored predefine move parameters;
translating monitored predefined move parameters to move execution data; applying the move execution data to the first progress formula;
assigning a first set of execution values to the move execution data, wherein the first set of execution values is based on an application of the move 
assigning user tasks automatically, wherein assignment is based on the first set of predefined move parameters;
differentiating between completed execution values and pending execution values within the first set of execution values;
comparing the completed execution values to pending execution values; and
generating a first progress visualization based on a comparison of the completed execution values to pending execution values;
receiving a second move plan comprising one or more a second origin, a second destination, an updated move date, a second customer profile, and an updated estimated inventory;
automatically generating a second set of printable labels for the updated estimated inventory; 
receiving a second progress formula, wherein the second progress formula is based at least in part on the second move plan;
receiving a second set of predefined move parameters related to an execution of 
applying the move execution data to the second progress formula;
assigning a second set of execution values to the move execution data, wherein the second set of execution values is based on an application of the move execution data to the second progress formula, wherein the second set of execution values indicates a relative impact of each portion of the estimated inventory on progress of the second move plan, and wherein the second set of execution values is based at least in part on one or more quantity of each portion of the updated estimated inventory, handling requirements of each portion of the updated estimated inventory, and logistics requirements of each portion of the updated estimated inventory;
automatically assigning updated user tasks, wherein the assigning is based on the second set of predefined move parameters;
differentiating between completed execution values and pending execution values within the second set of execution values;
comparing the completed execution values to pending execution values; and
generate a second progress visualization based on the comparison of the completed execution values to pending execution values from the second set of execution values, wherein the updated move execution data adjusts in real time based on one or more changes in one or more the first move plan, the first set of predefined move parameters, and the first progress formula.
Claim 17: (CANCELED)
REASONS FOR ALLOWANCE
With particular respect to withdrawal of the §101 rejection during prosecution, the Examiner notes that the §101 rejection has been overcome based on a finding that the method recites an ordered combination of claim steps/elements that go beyond merely linking an abstract idea to a particular technological environment. The Examiner notes that the claimed invention integrates the abstract idea into a practical application by providing a continuous visual update of progress associated with resource allocations and triggering label print outs associated with said resources, as recited in the claims. Which renders the claimed invention as necessarily rooted in computer technology by providing a solution specifically arising in the realm of computer networks in a resource allocation environment, which goes beyond generally linking the use of an abstract idea to a particular technological environment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yeatts; Matthew A.. System And Method For Scheduled Delivery Of Shipments With Multiple Shipment Carriers, .U.S. Patent 8429019  Delivery availability information may be utilized to generate a scheduled delivery tool that enables users to select a particular delivery period during which an item is to be delivered. The scheduled delivery tool may provide multiple selectable delivery periods based on the delivery availability information of multiple shipment carriers. The scheduled delivery component may determine that a particular delivery period has been selected and generate a delivery instruction based on such selection.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Arif Ullah whose telephone number is 571.270.0161. The Examiner can normally be reached on Monday-Friday, 10:30am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Eric Stamber, can be reached at 571.272.6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.    For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair. 
/ARIF ULLAH/Primary Examiner, Art Unit 3683